Citation Nr: 0419589	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the additional disability of T-7 
paraplegia with neurogenic bowel and bladder as a result of 
surgical and medical treatment by the Department of Veterans 
Affairs (VA) in November 1994.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Indianapolis, 
Indiana, VA Regional Office (RO).

In the June 2004 Informal Brief, the veteran's representative 
includes arguments relevant to the status of the veteran's 
service-connected residuals of a right fibula fracture.  The 
veteran and his representative should inform the RO if the 
veteran is claiming entitlement to a compensable initial 
rating for this disability such that appropriate action can 
be taken.


FINDINGS OF FACT

1.  VA medical treatment for cardiac arrest in November 1994 
resulted in the additional disability of T-7 paraplegia with 
neurogenic bowel and bladder.

2.  T-7 paraplegia with neurogenic bowel and bladder was not 
a necessary consequence of VA medical treatment for cardiac 
arrest.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the additional disability of T-7 
paraplegia with neurogenic bowel and bladder as a result of 
VA medical treatment in November 1994 is warranted.  
38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for T-7 
paraplegia with neurogenic bowel and bladder.

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulations 
implementing that statute appear at 38 C.F.R. § 3.358.  They 
provide, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. 
§ 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Because the veteran's 
claim was filed prior to October 1, 1997, the amended statute 
does not apply to his current appeal, which will be decided 
under the law as it existed prior to the amendment.

VA treatment records show that, on November 21, 1994, at a VA 
Medical Center (VAMC), the veteran underwent back surgery 
consisting of a T6-T7 laminectomy.  Two days later, on 
November 23, 1994, the veteran went into cardiac arrest, and 
VA hospital personnel responded.  The veteran survived.  He 
then demonstrated T-7 paraplegia with neurogenic bowel and 
bladder.  As entitlement to compensation under 38 U.S.C.A. 
§ 1151 under the law as it existed prior to the amendment did 
not require a showing of negligence or other fault on VA's 
part, the only issues for consideration are whether VA 
treatment for cardiac arrest in November 1994 resulted in the 
veteran's additional disability of paraplegia and, if so, 
whether such additional disability of paraplegia was a 
necessary consequence of such treatment.

In October 2002, the RO requested that a VAMC schedule the 
veteran for neurological and brain/spinal cord examinations 
and that the examiner provide a medical opinion on the 
question of whether VA hospitalization and treatment in 
November 1994 resulted in the veteran's paraplegia.  The 
requested examinations were scheduled for November 2002.  The 
veteran failed to report for the examinations.  In March 
2004, the veteran's representative reported to VA that the 
veteran was a patient in a nursing home, and the 
representative had been unable to communicate with the 
veteran.

Although the requested examinations and opinion were not 
obtained, the record does contain a report of the opinion of 
a VA neurologist on the issue of whether VA treatment 
resulted in the veteran's paraplegia.  The veteran reportedly 
filed a claim against VA under the Federal Tort Claims Act, 
and his attorney settled the claim with VA's Regional 
Counsel.  A VA Report of Contact dated in December 2003 noted 
that the VA Regional Counsel told RO personnel that a VA 
neurologist had reviewed the veteran's medical records and 
offered a medical opinion.  The Report of Contact notes that 
the VA Regional Counsel reported as follows:

On November 21, 1994, the veteran underwent T6-7 
posterior laminectomy for lower extremity spasticity 
that had been progressive since 1991.  The surgery was 
successful, in that the veteran was noted to be moving 
all four extremities equally and well at the close of 
the procedure.  He was returned to the recovery room in 
good condition.  The neurologist noted, and common 
sense would dictate, that for some period of time the 
surgical field would need to be protected and certainly 
no additional trauma inflicted.  Two days later, on 
November 23, 1994, while still hospitalized, the 
veteran suffered cardiac arrest.  Since a DNR ("do not 
resuscitate") order did not exist, appropriate 
procedures were undertaken to revive the veteran, 
including manual chest compression, application of 
electric shock by means of a defibrillator, and 
placement of nasogastric tube.  These actions in and of 
themselves would necessarily have been undertaken in an 
urgent and less-than-gentle manner.  Further trauma to 
the surgical field was a distinct possibility, even 
likely, but the medical personnel had two options (1) 
deal with the cardiac arrest and hope to save the 
veteran's life or (2) protect the surgical field and 
let the veteran die.  Resuscitation efforts were 
successful and the neurologist opined that the 
additional disability the veteran suffered was likely 
the result of emergency medical procedures necessitated 
by the cardiac arrest and not the result of the 
laminectomy.  The neurologist found that VAMC personnel 
followed well-established procedures in addressing the 
cardiac arrest and in no way were at fault in creating 
additional disability.

Although the VA Regional Counsel did not release a copy of 
the VA neurologist's report to the RO, on the basis that it 
was a litigation document internal to his office, the Board 
finds that there is no reason to believe that the 
summarization in the claims file does not accurately reflect 
the neurologist's findings and opinion.  Such being the case, 
the Board will accept the Regional Counsel's summary of the 
VA neurologist's findings and opinion as probative evidence 
on the issues in this case.

Considering the issues before the Board in light of the 
opinion of the VA neurologist as reported by the VA Regional 
Counsel, the Board first notes that a showing of fault by 
VAMC personnel is not required for the veteran to prevail on 
his compensation claim under 38 U.S.C.A. § 1151 as the 
statute prior to amendment effective for claims filed on or 
after October 1, 1997, did not require the claimant to prove 
fault.  See Gardner v. Brown, 115 S. Ct. 552 (1994).  The 
Board next notes that the VA neurologist found that the VA 
medical treatment on November 23, 1994, for the veteran's 
cardiac arrest likely caused his T-7 paraplegia with 
neurogenic bowel and bladder.  On the issue of whether the 
veteran's paraplegia was a necessary consequence of the 
treatment for cardiac arrest, the neurologist found that 
"trauma to the surgical field" was "likely".  It is clear 
from the neurologist's reported findings that trauma to the 
surgical field of the veteran's laminectomy resulted in 
paraplegia.  However, such trauma resulting in paraplegia 
must have been intended to occur or have been certain to 
occur in order to be considered a necessary consequence of 
the treatment for cardiac arrest.  Because the neurologist 
found that trauma resulting in the veteran's paraplegia was 
likely but he did not report that it was certain to occur 
when VAMC personnel resuscitated the veteran, compensation 
for the veteran's additional disability as a result of VA 
treatment is payable under 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358(c)(3).

The Board notes that any compensation benefits awarded to the 
veteran pursuant to the decision herein are subject to offset 
in the full amount of any Federal Tort Claims Act settlement 
award made to the veteran.  See 38 C.F.R. § 3.800(a)(2) 
(2003).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the additional disability of T-7 
paraplegia with neurogenic bowel and bladder as a result of 
VA medical treatment in November 1994 is granted, subject to 
governing regulations concerning the payment of monetary 
awards.




	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



